DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“memory portion storing a device dependent weight matrix” in claim 15, which uses the generic placeholder “portion” that is coupled with the functional language “storing a device dependent weight matrix”, that is construed as DRAM (as indicated in the specification at paragraph 30) and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein the information indicative of the chosen restore duration time is stored in the table in the target device in a manner wherein the information indicative of the chosen restore duration time is accessible from the table based a logical XOR of a portion of the address and the predetermined mask" (emphasis added). There is insufficient antecedent basis for highlighted terms/phrases in the claim. However, the examiner notes that the highlighted terms/phrases have been introduced in other claims depending from claim 1. Specifically, information indicative of the chosen restore duration time in recited in claim 7, storing such information in a table is recited in claim 9 (which depends from claim 7) and using a predetermined mask is recited in claim 10 (which depends from claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 15, and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al., U.S. Patent Application Publication No. 2019/0362232 (herein Nagai) in view of Bojinov et al., “Mobile Device Identification via Sensor Fingerprinting” (herein Bojinov).
Referring to claim 1, Nagai teaches a method of deploying a neural network on a target device, comprising: 
generating a number of masks [Nagai at paragraphs 37, 48, and 50]; 
[The masks are used to train the neural network. Nagai at paragraphs 39 and 51]; and 
storing the weight matrix in the target device for use by the target device to perform inference tasks using the neural network [Nagai at paragraphs 41 and 51].
Nagai doesn’t teach that the device dependent error masks are extracted from the target device. In an analogous field of device identification, Bojinov teaches extracting device dependent error fingerprints from a target device [Device fingerprints, which are watermarks directed to identifying users, are extracted that are based on the device sensor imperfections (i.e. a device dependent error mask). Bojinov at section 4 and 4.2]. Bojinov teaches that this enables unique device identification, thereby identifying legitimate users [Bojinov at Abstract].  Nagai is also directed to identifying legitimate users of machine learning models [Nagai at paragraphs 5-6]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nagai’s embedding of watermarks/masks in a neural network so that the watermarks/masks are the fingerprints (i.e. a device dependent error mask) extracted from a target device, as taught by Bojinov, in order to improve identification of legitimate users of the neural network.

Referring to claim 2, Nagai, as modified, teaches the method according to claim 1, wherein the target device includes a memory portion [Storage unit 10. Nagai at paragraphs 33 and 40; FIG. 6], and wherein the extracting the number of device dependent error masks from the target device comprises generating the device dependent error mask using the memory portion [The storage unit 10 (i.e. memory) stores the various data for the neural network, which would include the masks. Nagai at paragraph 41].

Referring to claim 5, Nagai, as modified, teaches the method according to claim 1, wherein the using the number of device dependent error masks in the training phase of the neural network to generate the device dependent weight matrix comprises, during each of a number of training epochs [The process of updating weights based on the masks is repeated. Nagai at paragraph 39 and 51], 
[Weights (i.e. a weight matrix) are updated based on the masks. Nagai at paragraph 51; FIG. 1], 
(ii) using the new weight matrix in a forward propagation though the neural network [The weights are used in forward propagation during training. Nagai at paragraphs 24; FIG. 1], 
(iii) calculating gradients for the training epoch in a backward propagation though the neural network [The gradients are calculated during training using back-propagation. Nagai at paragraphs 24; FIG. 1], and 
(iv) updating the first weight matrix using the gradients [The weights (i.e. weight matrix) are updated based on the gradients. Nagai at paragraphs 51; FIG. 1].

Referring to claim 15, Nagai teaches an electronic device [Information Processing Apparatus 1. Nagai at paragraphs 33 and 40; FIG. 6] configured to implement a neural network, comprising: 
a processing portion [Control unit 20. Nagai at paragraphs 33 and 40; FIG. 6]; and 
a memory portion [Storage unit 10. Nagai at paragraphs 33 and 40; FIG. 6] storing a weight matrix [The updated weights are stored (i.e. in the storage unit). Nagai at paragraphs 41 and 51] for use by the processing portion to perform inference tasks using the neural network [The trained weights are used in neural network processing (i.e. inference). See Nagai at paragraph 22 and 24], wherein the weight matrix is based on a number of masks [The weights are based on a number of masks are used to train the neural network. Nagai at paragraphs 39 and 51].
Nagai doesn’t teach that the device dependent error masks are extracted from the target device, such that the weight matrix is a device dependent weight matrix. In an analogous field of device identification, Bojinov teaches extracting device dependent error fingerprints from an electronic device [Device fingerprints, which are watermarks directed to identifying users, are extracted that are based on the device sensor imperfections (i.e. a device dependent error mask). Bojinov at section 4 and 4.2]. Bojinov teaches that this enables unique device identification, thereby identifying legitimate users [Bojinov at Abstract].  Nagai is also directed to identifying legitimate users of machine learning models [Nagai at paragraphs 5-6]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the 

Referring to claim 16, Nagai, as modified, teaches the electronic device according to claim 15, wherein the processing portion is a neural network accelerator [The control unit 20 is a CPU or GPU that processes neural networks (i.e. a neural network accelerator). Nagai at paragraphs 32, 41-42].


Allowable Subject Matter
Claims 3-4, 6-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, doesn’t teach or suggest: “wherein the memory portion comprises dynamic random access memory (DRAM) including a plurality of cells, wherein the generating the number of device dependent error masks using the memory portion comprises choosing a restore duration time such that a number of the cells will be stuck below threshold, and identifying the number of the cells that will be stuck below threshold based on the chosen restore duration time” as recited in claim 3; “the extracting, the using and the storing steps are performed by a manufacturer of the target device” as recited in claim 12; or “wherein the memory portion comprises dynamic random access memory (DRAM) including a plurality of cells, wherein the number of device dependent error masks are based on a restore duration time for the DRAM that causes a number of the cells to be stuck below threshold” as recited in claim 17.
Claims 4, 6-14, and 18-20 depend from one of claims 3, 12, and 17 and are considered allowable for at least the reasons given above regarding claims 3, 12, and 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uchida et al., “Embedding Watermarks into Deep Neural Networks”, teaches embedding a watermark into the parameters of a deep neural network to protect the neural network from IP infringement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123